Title: Fleury to John Adams: A Translation, 26 April 1778
From: Fleury, François Louis Teissèdre de
To: Adams, John


      
       Sir
       St. Hippolyte, 26 April 1778
      
      We have been informed by public reports that the congress of the United States has appointed you to the Court of France. Allow me to enquire if you have met a Mr. de Fleury, who went to America with the Court’s approval, about eighteen months ago. Please do not fail to give a father and mother, who have this only child, as a consolation, any information you may have about him, if he had the honor of being introduced to you. I also beg you to ask, in your letters to your family or some of your friends, that they give you any news they may have about him for we have received none since his departure. If, despite my hopes, my son should happen to need some assistance while in that country, I beg you to help him and to rest assured of my promptness in reimbursing you at the first notice you will send me. I would deem it a great honor to have the opportunity of being of some help to you, as a way of expressing all my gratitude for your kindness and the attachment with which I am your very humble and very obedient servant.
      
       de fleury
      
      
       My address is Mr. de Fleury, Conseigneur of the town of St. Hippolyte.
      
     